Citation Nr: 1032388	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-31 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bladder infection.  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for bilateral 
patellofemoral pain syndrome.  

5.  Entitlement to service connection for an acquired psychiatric 
disorder, to include panic disorder with agoraphobia, 
posttraumatic stress disorder (PTSD), and depressive disorder, 
not otherwise specified.  

6.  Entitlement to service connection for bilateral shin splints.  

7.  Entitlement to service connection for bilateral wrist strain.  

8.  Entitlement to service connection for left elbow strain.  

9.  Entitlement to service connection for asthma, including as 
due to environmental hazards and/or tent mold.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and her sister


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to January 
1997 and from February 2003 to April 2004.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision issued by the New 
Orleans, Louisiana Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran's claim was remanded by the Board in August 2009 in 
order to provide her with a Travel Board hearing.  She provided 
testimony before the undersigned Acting Veterans Law Judge at the 
RO in February 2010.  A transcript is of record.  

The claim has been returned to the Board now for further 
appellate action.  

The issues of service connection for migraine headaches; 
bilateral patellofemoral pain syndrome; panic disorder with 
agoraphobia, PTSD, and depressive disorder; bilateral shin 
splints; bilateral wrist strain; left elbow strain; and asthma, 
including as associated with environmental hazards and/or tent 
mold are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current bilateral hearing loss disability, for VA purposes, 
has not been shown.  

2.  A current chronic bladder disability has not been shown.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service.   
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

2.  A chronic bladder disability was not incurred in or 
aggravated by active service.   
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in her possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in April 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate her claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  She was informed that 
VA provided ratings based on the rating schedule and was given 
examples of the evidence she could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Veteran has substantiated her status as a veteran.  She was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
an April 2006 letter.  

There was a timing deficiency in that the April 2006 letter was 
sent after the initial adjudication of the claim.  Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Inasmuch as the 
claim is being denied, no effective date or rating is being set.  
The delayed notice on these elements, therefore, does not deprive 
the veteran of a meaningful opportunity to participate in the 
adjudication of the claim.  See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).

Finally, the provisions of 38 C.F.R. § 3.103(c)(2) impose two 
distinct duties on VA employees, including Board personnel, in 
conducting hearings: The duty to explain fully the issues and the 
duty to suggest the submission of evidence that may have been 
overlooked.  Bryant v. Shinseki, No. 08-4080 (U.S. Vet. App. Jul. 
1, 2010) (per curiam).  During the hearing, the issues were 
clearly discussed, the Board asked about treatment, the onset of 
symptoms, and discussed evidence that may be helpful in 
establishing entitlement to service connection. 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to her claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  Additionally, the Veteran 
was provided proper VA examinations in July 2005 for her service 
connection claims.

A January 2006 Formal Finding on the Unavailability of Service 
Records found that all procedures to obtain the Veteran's service 
records have been correctly followed and the records could not be 
located.  

The unavailability of service treatment records does not create a 
heightened benefit of the doubt, but only a heightened duty on 
the part of VA to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing the claim, and to 
explain its decision.  Cromer v. Nicholson, 19 Vet App 215 
(2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service treatment records are missing, VA also has a duty 
to search alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

In August 2005, the Veteran's Reserve unit was contacted in an 
attempt to obtain service records and the Veteran was informed of 
this action.  A December 2005 Report of Contact noted that the 
Veteran stated that she had gone to the unit herself and 
discovered that the records could not be found.  She requested 
that her claim proceed without the service records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden, 381 F.3d at 1167 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson,  
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R.  
§ 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disabilities as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

The Veteran contends that she incurred bilateral hearing loss as 
a result of acoustic trauma during active duty service. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

During a July 2005 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
25
20
15
20
Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner found that hearing was within 
normal limits across tested frequencies bilaterally.  

Although the VA audiological examination revealed decreased 
hearing acuity, the Veteran's current pure tone thresholds do not 
qualify as a current disability as required under 38 C.F.R. 
§ 3.385 as auditory thresholds were below 26 across all 
frequencies and speech recognition scores were greater than 94 
percent.  

The Board recognizes that the Veteran has reported difficulty 
hearing while someone is speaking behind her.  An analysis of lay 
evidence requires consideration of both the credibility and the 
competency of the lay witness.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also 38 C.F.R. § 3.159(a)(2).  

The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  Here, the Board finds that the 
Veteran's reports of decreased hearing acuity are credible.  

In ascertaining the competency and probative value of lay 
evidence, recent decisions of the United States Court of Appeals 
for Veterans Claims (Court) have underscored the importance of 
determining whether a layperson is competent to identify the 
medical condition in question.  As a general matter, a layperson 
is not capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain 
instances, however, lay evidence has been found to be competent 
with regard to a disease with "unique and readily identifiable 
features" that is "capable of lay observation."   See Barr v. 
Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose 
veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995) (flatfoot).  
That notwithstanding, a veteran has been found to not be 
competent to provide evidence in more complex medical situations.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(concerning rheumatic fever).  Moreover, the Board must consider 
the weight of the lay statement, particularly if such statement 
is a mere conclusory generalized lay statement.  See Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  In assessing the 
competency and weight of lay statements, evidence of a prolonged 
period without medical complaint after service can be considered 
along with other factors.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Here, the Veteran has not been shown to possess any training, 
expertise, or credentials in the field of medicine to assert that 
her hearing acuity and auditory thresholds qualify as a hearing 
loss disability for VA purposes under 38 C.F.R. § 3.385.  This 
type of evidence must be obtained through diagnostic testing by 
qualified medical personnel.  Therefore, she is not competent to 
assert that her bilateral hearing loss is severe enough to 
qualify as a disability as required under the law.  

Therefore, the preponderance of the evidence is against a finding 
that the Veteran has current bilateral hearing loss disability, 
and the appeal is denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  
However, as there is not an approximate balance of evidence, that 
rule is not applicable in this case.  See Gilbert v. Derwinski, 
supra.

Bladder Infection

The Veteran contends that she incurred a bladder disability as a 
result of active duty service.  Specifically, she asserts that 
she had to go long periods of time without being able to urinate 
and that this led to a bladder infection in service and a current 
bladder disability.  

The threshold requirement for service connection to be granted is 
competent evidence of the current existence of the claimed 
disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes 
the Veteran's sincere belief in her claim, the credible evidence 
of record does not reflect a current, chronic bladder disorder.  

To demonstrate a current disability for purposes of a claim for 
service connection, it must be shown that the disability was 
present at some point since the claim was filed.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed her claim 
for service connection in March 2005.  However, records showing 
medical treatment since the Veteran filed her claim do not show 
any treatment or diagnosis of a bladder infection or disability.  

During the July 2005 VA examination, the Veteran denied any 
problems with emptying her bladder, decreased stream force, or 
dysuria.  While she reported that the foul smell of her urine had 
continued since her bladder infection in service, she also stated 
that had not had a positive test for bladder infection since she 
returned from service.  The Veteran did not note any current 
bladder treatment and the examiner did not diagnose a current 
bladder disorder.  

As noted above, an analysis of lay evidence requires 
consideration of both the credibility and the competency of 
the lay witness and the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  Layno, 6 Vet. App. at 469; 
Buchanan, 451 F.3d at 1335; see also 38 C.F.R. § 3.159(a)(2).  
Here, the Board finds that the Veteran's reports of a bladder 
infection in service and the foul smell of her urine since 
service are credible.  

However, the Board notes that bladder injuries concern an 
internal organ, as indicated in 38 C.F.R. § 4.115b, Diagnostic 
Code 7517.  As such, the determination of whether there exists a 
chronic bladder disability (as opposed to a disability of the 
prostate or kidneys, for example) cannot be reached solely by lay 
observation.  Consequently, the case at hand more closely 
resembles the scenario contemplated by Woehlaert than that 
addressed in Barr.  Accordingly, the Board finds that the 
Veteran's assertions as to a chronic bladder disability do not 
constitute competent evidence and lack any probative value.

Therefore, the preponderance of the evidence is against a finding 
that the Veteran has a current, chronic bladder disability and 
the appeal is denied.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the benefit-
of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, 
as there is not an approximate balance of evidence, that rule is 
not applicable in this case.  See Gilbert v. Derwinski, supra.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bladder infection is denied.  


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  The 
threshold for finding a link between current disability and 
service is low.  Id.

The July 2005 VA examiner diagnosed multiple current disabilities 
based on diagnostic testing and physical examination, including 
bilateral patellofemoral pain syndrome, migraine headaches, 
bilateral wrist strain, left elbow strain, bilateral shin 
splints, and asthma, likely allergen induced.  

The Veteran testified during the February 2010 hearing before the 
Board that each of these disabilities began in service and has 
continued since.  Specifically, she testified that her bilateral 
knee, bilateral wrist, left elbow, and bilateral shin 
disabilities were incurred due to carrying heavy equipment across 
sand, crawling under and around machinery, and carrying and 
installing heavy chains to secure heavy equipment for transport.  
She testified that her asthma was the result of breathing in sand 
as well as mold in tents and asbestos in various buildings.  
Several statements from the Veteran's colleagues and friends have 
corroborated her reported physical symptoms as well as her 
exposure to heavy sand and mold.  

The July 2005 VA examiner did not provide an opinion as to the 
etiology of the currently diagnosed disorders, and no such 
opinion is of record.  As there is evidence of current bilateral 
patellofemoral pain syndrome, migraine headaches, bilateral wrist 
strain, left elbow strain, bilateral shin splints, and asthma as 
well as competent evidence establishing in-service events or 
injuries, the Veteran must be provided with a VA examination to 
determine whether any of her currently diagnosed disabilities are 
etiologically related to service.

Moreover, the Board notes that the Veteran has been diagnosed 
with multiple psychiatric disorders, including panic disorder 
with agoraphobia, PTSD, and depressive disorder.  The Court held 
that when a claimant makes a claim for service connection for 
PTSD, she is seeking service connection for symptoms regardless 
of how those symptoms are diagnosed or labeled.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board construes 
the Veteran's claim for PTSD as encompassing entitlement to 
service connection for an acquired psychiatric disability 
regardless of the precise diagnosis.   

In regard to PTSD, VA has amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with 
an event or circumstance that involved actual or 
threatened death or serious injury, or a threat 
to the physical integrity of the veteran or 
others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to 
the event or circumstance involved a 
psychological or psycho-physiological state of 
fear, helplessness, or horror.

75 Fed. Reg. 39843 (July 13, 2010).

The Veteran's DD 214 showed that she served on active duty 
during Operation Enduring Freedom from February 2003 to April 
2004.  She reported in her March 2004 separation examination 
that she felt that she was in great danger of being killed while 
she was deployed.  Moreover, she has stated throughout her claim 
and during the February 2010 Board hearing that she was in 
constant fear of death and injury while serving in Iraq and that 
she saw her colleagues and civilians injured or dead.  
Statements from her colleagues who reportedly served with her in 
Iraq stated that there was always the threat of attack and 
exposure to indirect fire.  

The Veteran also reported that she was once left behind when her 
vehicle broke down during a convoy.  A statement received in 
April 2006 from two of her colleagues corroborated that the 
Veteran had been left alone for approximately 12 hours and had 
to stand guard and defend herself from possible indirect attacks 
while in the hostile environment and that her mental state began 
to diminish after this incident.  

The statements from the Veteran, her colleagues, and her family 
are indicative of an in-service event or injury, at least for 
the purpose of securing a VA examination.  While the Veteran has 
been diagnosed with multiple psychiatric disabilities, the 
record does not contain an opinion as to whether any psychiatric 
disability is related to an in-service event or stressor.  
Therefore, the Veteran must be provided an examination to 
determine whether any psychiatric disability is etiologically 
related to an in-service event, and specifically, whether 
currently diagnosed PTSD is etiologically related to any of the 
reported in-service stressors or the reported fear of hostile 
military or terrorist activity.  

Finally, at her hearing, the Veteran reported monthly outpatient 
treatment for PTSD at the Shreveport, Louisiana VA Medical 
Center (VAMC).  The claims file currently only includes records 
from that facility dated through July 2008.  Updated records 
accordingly must be requested.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The Shreveport VAMC should be contacted and 
requested to provide all treatment records of 
the Veteran, dated since July 2008.  All 
records obtained from this facility must be 
added to the claims file.  If the search for 
such records has negative results, this must be 
documented in the claims file.

2.  The Veteran should be afforded a VA medical 
examination to address whether the Veteran's 
claimed physical disabilities are related to 
service.  The claims file should be reviewed by 
the examiner and should note such review in the 
examination report or in an addendum.

The examination should address whether the 
Veteran has current diagnoses corresponding to 
the following six claimed disabilities: 
bilateral patellofemoral pain syndrome, 
migraine headaches, bilateral wrist strain, 
left elbow strain, bilateral shin splints, and 
asthma.  For each diagnosed disability, the 
examiner should provide an opinion as to 
whether the disability at least as likely as 
not (e.g., a 50 percent or greater probability) 
had its onset in service or is the result of a 
disease or injury in service.

As noted above, bilateral patellofemoral pain 
syndrome, migraine headaches, bilateral wrist 
strain, left elbow strain, bilateral shin 
splints, and asthma have been diagnosed during 
the pendency of this appeal and this satisfies 
the requirement that there be a current 
disability.  McLain v. Nicholson, 21 Vet. App. 
319 (2007).  Therefore, the examiner must 
specifically address the issue of etiology (at 
least as likely as not) with respect to each 
of these currently diagnosed disabilities, even 
if one or more of the disabilities is found to 
have resolved.  

The examiner should provide a rationale for 
each of the opinions that takes into account 
the Veteran's reports of her history, the 
reported in-service injuries, exposures, or 
events, and her current symptoms.

3.  The Veteran should be scheduled for a VA 
psychiatric examination.  The examiner should 
review the claims folder and note such review 
in the examination report or in an addendum.

The examiner should provide an opinion as to 
whether the Veteran meets the criteria for a 
diagnosis of PTSD.  If not, the examiner should 
specify which of the criteria are not met.  If 
the Veteran does meet the PTSD criteria, the 
examiner should specify the stressors 
supporting the diagnosis.  

The examiner should also provide an opinion as 
to whether any other currently diagnosed 
psychiatric disability at least as likely as 
not (e.g., a 50 percent or greater probability) 
had its onset in service or is the result of a 
disease or injury in service.

The examiner should provide a rationale for 
each of the opinions that takes into account 
the Veteran's reports of her history, the 
reported in-service injuries, exposures, or 
events, and her current symptoms.

4.  The agency of original jurisdiction should 
review the examination report to insure that it 
contains the opinion and rationale requested in 
this remand.

5.  If one or more of the seven claims on 
appeal remains denied, issue a supplemental 
statement of the case before the claims file is 
returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


